DETAILED ACTION
	In Reply filed on 03/11/2021 Claims 1- 18 and 21- 22 are pending. Claims 1, 3, 11, and 13- 18 are currently amended. Claims 19- 20 are canceled. Claims 21- 22 are newly added. Claims 1- 18 and 21- 22 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed mandrel. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Claim limitations directed to the mandrel applying a uniform pressure are interpreted as intended uses of the claimed mandrel and are given patentable weight to the extent which effects the structure of the claimed mandrel. 

Claim Objections
Claim 14 objected to because of the following informalities: “elastomeric materials of the inner core” in lines 1- 2 should be “elastomeric material of the inner core”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites two contingent limitations in a conjunctive manner: “when the material of the inner core comprises silicon, the material of the outer layer comprises fluoropolymer elastomer, and when the material of the inner core comprises fluoropolymer elastomer, the material of the outer layer comprises silicon.” According to MPEP 2111.04(II), contingent system limitations “require[] structure for performing the function should the condition occur.” It does not appear that Applicant has support for a limitation requiring structure for performing both conjunctive limitations based on paragraph [0038] of the instant specification. As such, the two contingent limitations are interpreted as alternatives.

New Claim 21 recites “a maximum width of the outer layer is at least 25% of a maximum width of the inner core.” There is no support in the original specification for this limitations. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 2, 7- 11, 13, 15- 17, and 21- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0034588 A1 (“Miura”) in view of Coefficient of Thermal Expansion (“Parker”).
Regarding claim 1, Miura teaches a mandrel for processing a part, the mandrel comprising:
	an inner core comprising a material with first thermal properties (Figs. 14- 15 and [0188, 0190] teach beads 242 and beads 243 forming an inner core of mandrel 240); and
	an outer layer surrounding the inner core (Figs. 14- 15 and [0188, 0190] teach a bag body 241 forming the mandrel, where the bag body 241 surrounds the beads 242, 243; [0188] teaches the bag body 241 being formed of fluoro rubber), wherein the outer layer and the inner core are interfaced together, causing a surface of the outer layer to interface with a surface of the inner core, resulting in a solid mandrel with no openings present in the mandrel (Figs. 14- 15 and [0191] teach the beads 242, 243 having a surface facing the inner surface of body bag 241 by evacuating the air from the bag body 241. Air is evacuated from the bag body 241 of the mandrel 240 and then the evacuation opening is closed to fix the shape of the mandrel 240. Furthermore, Claims 1, 5 and 11 teach a “closed space formation step forming a closed space comprising a bag body is fill with a mixture of silicon rubber beads and glass beads. Therefore, there are no openings present in the mandrel when the mandrel’s shape is fixed after evacuation).
Miura does not explicitly teach the outer layer comprises a material with second thermal properties different than the first thermal properties to enable uniform pressure distribution within the mandrel.
Parker teaches the CTE of fluoro rubber, e.g., FKM being 1.98x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform pressure being applied by the mandrel. Thus, the combination of Miura and Parker suggests the outer layer comprises a material with second thermal properties different than the first thermal properties to enable uniform pressure distribution within the mandrel.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FKM as taught by Parker because this is a Title of Parker) and because FKM has good sealing properties which is pertinent to Miura because the bag body 241 is evacuated according to [0191].

	Regarding claim 2, Miura does not explicitly teach the first thermal properties and the second thermal properties include a coefficient of thermal expansion (CTE).
	Parker teaches the CTE of fluoro rubber, e.g., FKM being 1.98x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform pressure being applied by the mandrel. Thus, the combination of Miura and Parker suggests the first thermal properties and the second thermal properties include a coefficient of thermal expansion (CTE).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FKM as taught by Parker because of reasons set forth in claim 1.

	Regarding claim 7, Miura does not explicitly teach the material of the outer layer comprises a coefficient of thermal expansion (CTE) lower than a CTE of the material of the inner core to enable the inner core to expand and compress the outer layer for distribution of pressure.
Parker teaches the CTE of fluoro rubber, e.g., FKM being 1.98x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform pressure being applied by the mandrel. Thus, the combination of Miura and Parker suggests the outer layer comprises a material with a CTE lower than the CTE of the inner core to enable the inner core to expand and compress the outer layer for distribution of pressure.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FKM as taught by Parker because of reasons set forth in claim 1.

	Regarding claim 8, Miura teaches the material of the inner core comprises a less dense material than the material of the outer layer to enable the outer layer to expand and compress the inner core for distribution of pressure (Figs. 14- 15 teach the mandrel being filled with beads 242, 243 with some voids between beads. The air between in the voids between the beads is less dense than the fluoro rubber bag body 241 of [0188]).

	Regarding claim 9, Miura does not explicitly teach the material of the inner core comprises a coefficient of thermal expansion (CTE) lower than a CTE of the material of the outer layer to enable the outer layer to expand and compress the inner core for distribution of pressure.
Parker teaches the CTE of fluoro rubber, e.g., FFKM being 3.91x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform pressure being applied by the mandrel. Thus, the combination of Miura and Parker suggests the inner core comprises a material with a CTE lower than the CTE of the outer layer to enable the inner core to expand and compress the outer layer for distribution of pressure.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FFKM as taught by Parker because of reasons set forth in claim 1.

	Regarding claim 10, Miura teaches the inner core and the outer layer surrounding the inner core comprise an elongated mandrel body (Fig. 12, 14- 15 and [0088-0089, 0183] teach the mandrels being elongated to form stiffeners).

	Regarding claim 11, Miura teaches when the material of the inner core comprises silicon, the material of the outer layer comprises fluoropolymer elastomer, and when the [0188] teaches the beads 242 of the inner core being formed of silicon rubber and the body bag being 241 formed of fluorine-based rubber).

	Regarding claim 13, Miura teaches a mandrel for processing a part, the mandrel comprising:
an inner core, comprising an elastomeric material, and an outer layer, comprising an elastomeric materials (Figs. 14- 15 and [0188, 0190] teach silicon beads 242 forming an inner core of mandrel 240; [0188] teaches the bag body 241 being formed of fluoro rubber),
the inner core and the outer layer are nested cross-sectionally such that a pressure due to thermal expansion of one of the inner core and the outer layer is distributed by the other of the inner core and the outer layer (Figs. 14- 15 and [0198]), and 
the outer layer and the inner core are interfaced together, causing a surface of the outer layer to interface with a surface of the inner core, resulting in a solid mandrel with no openings present in the mandrel (Figs. 14- 15 and [0191] teach the beads 242, 243 having a surface facing the inner surface of body bag 241 by evacuating the air from the bag body 241. Air is evacuated from the bag body 241 of the mandrel 240 and then the evacuation opening is closed to fix the shape of the mandrel 240. Furthermore, Claims 1, 5 and 11 teach a “closed space formation step forming a closed space comprising a bag body is fill with a mixture of silicon rubber beads and glass beads. Therefore, there are no openings present in the mandrel when the mandrel’s shape is fixed after evacuation).
Miura does not explicitly teach the elastomeric material of the inner core and the elastomeric material of the outer layer have thermal properties that are dissimilar.
Parker teaches the CTE of fluoro rubber, e.g., FKM being 1.98x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform 
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FKM as taught by Parker because of reasons set forth in claim 1.

Regarding claim 15, Miura teaches wherein the elastomeric material of the inner core comprises a first material, the elastomeric material of the outer layer comprises a second material, and the first material comprises silicon, and the second material comprises fluoropolymer elastomer ([0188] teaches the body bag being 241 formed of fluorine-based rubber and the beads 242 of the inner core being formed of silicon rubber).

	Regarding claim 16, Miura teaches the elastomeric material of the inner core comprises a first material and the elastomeric material of the outer layer comprises a second material ([0188] teaches the body bag 241 being formed of fluorine-based rubber and the beads 242 being formed of silicon rubber).
Miura does not explicitly teach the first material has a coefficient of thermal expansion (CTE), which is lower than a CTE of the second material.
Parker teaches the CTE of fluoro rubber, e.g., FFKM being 3.91x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform pressure being applied by the mandrel. Thus, the combination of Miura and Parker suggests the elastomeric materials include the first material and the second material, and wherein the first material comprises a coefficient of thermal expansion (CTE) lower than a CTE of the second material.


	Regarding claim 17, Miura teaches the elastomeric material of the inner core comprises a first material and the elastomeric material of the outer layer comprises a second material ([0188] teaches the body bag 241 being formed of fluorine-based rubber and the beads 242 being formed of silicon rubber).
Miura does not explicitly teach the first material has a coefficient of thermal expansion (CTE), which is higher than a CTE of the second material.
Parker teaches the CTE of fluoro rubber, e.g., FKM being 1.98x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform pressure being applied by the mandrel. Thus, the combination of Miura and Parker suggests the respective elastomeric materials include the first material and the second material, and wherein the first material comprises a coefficient of thermal expansion (CTE) higher than a CTE of the second material.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FFKM as taught by Parker because of reasons set forth in claim 1.

	Regarding claim 21, Miura teaches the outer layer having a maximum width and the inner core having a maximum width (Figs. 14- 15 and [0188, 0190]).
Miura does not explicitly teach a maximum width of the outer layer is at least 25% of a maximum width of the inner core.
	However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Since the only difference between Miura and the claims is the relative dimension where the maximum width of the outer layer is at least 25% of the maximum width of the inner core and Miura performs no differently than the claimed device because they are both used for processing/shaping a part, Miura renders claim 21 is obvious.

	Regarding claim 22, Miura teaches a mandrel for processing a part, the mandrel comprising:
	an inner core, consisting of a single material with first thermal properties ([0190] teaches beads of one kind of material; Claim 11 teaches the bag body being filled with silicon rubber beads); and
	an outer layer, surrounding the inner core ([0188] and Figs. 14- 15 teaches the bag body 241 being formed of fluoro rubber and surrounding the beads), wherein the outer layer and the inner core are interfaced together, causing a surface of the outer layer to interface with a surface of the inner core, resulting in a solid mandrel with no openings present in the mandrel (Figs. 14- 15 and [0191] teach the beads 242, 243 having a surface facing the inner surface of body bag 241 by evacuating the air from the bag body 241. Air is evacuated from the bag body 241 of the mandrel 240 and then the evacuation opening is closed to temporarily fix the shape of the mandrel 240. Furthermore, Claims 1, 5 and 11 teach a closed space formation step forming a closed space comprising a bag body is fill with a mixture of silicon rubber beads and glass beads. Therefore, there are no openings present in the mandrel when the mandrel’s shape is fixed after evacuation).

Parker teaches the CTE of fluoro rubber, e.g., FKM being 1.98x10-4 K-1 (Table on Page 1). [0189, 0198] of Miura teaches the CTE of the silicon beads being 2.8x10-4 K-1 and uniform pressure being applied by the mandrel. Thus, the combination of Miura and Parker suggests the outer layer comprises a material with second thermal properties different than the first thermal properties to enable uniform pressure distribution within the mandrel.
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FKM as taught by Parker because of reasons set forth in claim 1.

Claims 3- 4, 6, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0034588 A1 (“Miura”) in view of Coefficient of Thermal Expansion (“Parker”), as applied to claims 1 and 13, evidenced by Silcone Rubber (“Azo Materials”) and Fluoro-elastomers (“KB RollerTech”).
	Regarding claim 3, Miura teaches the material of the inner core has first mechanical properties; and wherein the material of the outer layer has second mechanical properties different from the first mechanical properties ([0188] teaches the body bag being 241 formed of fluorine-based rubber and the beads 242 being formed of silicon rubber. Azo Materials evidences the density of silicone rubber being from 1.1 to 2.3 g/cm3 and KB RollerTech evidences the density of fluoro rubber being from 2.0 to 2.2 g/cm3. Since there are values within the respective ranges which have a different density a prima facie case of obviousness has been established. Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details).

	Regarding claim 4, Miura teaches the first mechanical properties and the second mechanical properties include density ([0188] teaches the body bag being 241 formed of fluorine-based rubber and the beads 242 being formed of silicon rubber. Azo Materials evidences the density of silicone rubber being from 1.1 to 2.3 g/cm3 and KB RollerTech evidences the density of fluoro rubber being from 2.0 to 2.2 g/cm3. Since there are values within the respective ranges which have a different density a prima facie case of obviousness has been established. Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details).

	Regarding claim 6, Miura teaches the material of the outer layer comprises a less dense material than the material of the inner core to enable the inner core to expand and compress the outer layer for distribution of pressure ([0188] teaches the body bag 241 being formed of fluorine-based rubber and the beads 242 being formed of silicon rubber. Azo Materials evidences the density of silicone rubber being from 1.1 to 2.3 g/cm3 and KB RollerTech evidences the density of fluoro rubber being from 2.0 to 2.2 g/cm3. Since there are values which are within the claimed range a prima facie case of obviousness has been established. Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

	Regarding claim 8, Miura teaches the material of the inner core comprises a less dense material than the material of the outer layer to enable the outer layer to expand and compress the inner core for distribution of pressure ([0188] teaches the body bag 241 being formed of fluorine-based rubber and the beads 242 being formed of silicon rubber. Azo Materials evidences the density of silicone rubber being from 1.1 to 2.3 g/cm3 and KB RollerTech evidences the density of fluoro rubber being from 2.0 to 2.2 g/cm3. Since there are values which are within the claimed range a prima facie case of obviousness has been established. Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

	Regarding claim 14, Miura teaches the elastomeric material of the inner core and the elastomeric material of outer layer have dissimilar mechanical properties ([0188] teaches the body bag being 241 formed of fluorine-based rubber and the beads 242 being formed of silicon rubber. Azo Materials evidences the density of silicone rubber being from 1.1 to 2.3 g/cm3 and KB RollerTech evidences the density of fluoro rubber being from 2.0 to 2.2 g/cm3. Since there are values within the respective ranges which have a dissimilar density a prima facie case of obviousness has been established. Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) for further details).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0034588 A1 (“Miura”) in view of Coefficient of Thermal Expansion (“Parker”), as applied to claims 1 and 13, evidenced by Silcone Rubber (“Azo Materials”) and DuPont Performance Polymers VTR GLT Peroxide Cured Fluoroelastomer (FKM) Formulation (“Matweb”).
Regarding claim 5, Miura teaches the first and second elastomeric materials ([0188] teaches the body bag 241 being formed of fluorine-based rubber and the beads 242 being formed of silicon rubber).
Miura does not explicitly teach the first mechanical properties and the second mechanical properties include stiffness.
Parker teaches a fluorine based rubber being FKM (Table on Page 1). Matweb evidences the modulus of elasticity of FKM being 0.0006 GPa (Page 1) and Azo Materials evidences the Young’s modulus of silicon rubber being between 0.001 to 0.05 GPa (Page 2). 
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the fluoro rubber of Miura to choose FKM as taught by Parker because of reasons set forth in claim 1.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0034588 A1 (“Miura”) and Coefficient of Thermal Expansion (“Parker”), as applied to claims 1 and 13, further in view of USP 6458309 (“Allen”).
	Regarding claim 12, Miura does not teaches a third layer surrounding the outer layer and comprising a material with third thermal properties different than the first thermal properties of the material of the inner core and different than the second thermal properties of the material of the outer layer.
	Allen teaches a third layer surrounding the outer layer and comprising a material with third thermal properties different than the first thermal properties of the material of the inner core and different than the second thermal properties of the material of the outer layer (Figs. 9- 10 and Col. 4 lines 1- 3 teach hollow mandrel 36 which surrounds tooling means 52 and tube bag 48. The hollow mandrel 36 being formed of a stiffened graphite fabric. Since the materials of the third layer, outer layer, and inner core are all different, the combined teachings of Miura and Allen suggest the hollow mandrel 36 of Allen having different thermal properties than that of the outer layer/bag body 241 and the inner core/beads 242 of Miura).
Allen – Col. 6 lines 44- 46).

	Regarding claim 18, Miura does not teach a third layer, surrounding the outer layer and comprising a material with third thermal properties, different than the first thermal properties of the elastomeric material of the inner core and of the elastomeric material of the outer layer.
	Allen teaches a third layer surrounding the outer layer and comprising a material with third thermal properties different than the first thermal properties of the elastomeric materials of the inner core and the outer layer (Figs. 9- 10 and Col. 4 lines 1- 3 teach hollow mandrel 36 which surrounds tooling means 52 and tube bag 48. The hollow mandrel 36 being formed of a stiffened graphite fabric. The combined teachings of Miura and Allen suggest the hollow mandrel 36 of Allen having different thermal properties than that of the outer layer/bag body 241 and the inner core/beads 242 of Miura).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mandrel of Miura to incorporate the third layer as taught by Allen motivated by reasons set forth in claim 12.

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Applicant submits that the combination of Miura and Parker does not teach or suggest “an outer layer, surrounding the inner core, wherein the outer layer and the inner core are interfaced together, causing a surface of the outer layer to interface with a surface of the inner core, resulting in a solid mandrel with no openings present in the mandrel,” as recited in amended claims 1 and 13 and new claim 22. The Applicant submits that Miura charges or fills 
The Examiner respectfully disagrees with this argument. Miura teaches “an outer layer, surrounding the inner core, wherein the outer layer and the inner core are interfaced together, causing a surface of the outer layer to interface with a surface of the inner core, resulting in a solid mandrel with no openings present in the mandrel” as recited in the independent claims. Firstly, Figs. 14- 15 display the outer layer surrounding the inner core because the bag body 241 surrounds the beads 242, 243. Second, paragraph [0188, 0191] teaches evacuating the air from the bag body having beads to fix the shape of the mandrel. By removing the air from the body bag, the beads 242, 243 and body bag 241 are interfaced together because a surface of the beads 242, 243 contacts/interfaces the body bag 241. Last, since air is evacuated from the body bag to temporarily fix the shape of the mandrel 240, the opening which allows the beads 242, 243 inside the bag must be sealed. Claims 1, 5 and 11 of Miura reflect this by teaching a closed space formation step forming a closed space comprising a bag body filled with a mixture of silicon rubber beads and glass beads. Therefore, upon fixing the shape of the mandrel, the mandrel must be solid with no openings present in the mandrel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0162074 A1 and US 2015/0183139 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.